Citation Nr: 0009970	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  95-12 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel





INTRODUCTION

The veteran served on active duty from February 1973 to 
September 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1992 RO decision which denied the veteran's 
claim of service connection for a psychiatric disorder.  In 
March 1997, the Board remanded the claim to the RO for 
further development.  In November 1999, an opinion was 
requested from an independent medical examiner (IME).  The 
opinion was later provided and the record indicates that the 
veteran's representative had an opportunity to review such.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
decision has been obtained by the RO.

2.  The veteran has a pain disorder and a major depressive 
disorder and such were caused by his service-connected 
residuals of a gunshot wound to the right chest.


CONCLUSION OF LAW

A pain disorder and a major depressive disorder are 
proximately due to or the result of service-connected 
residuals of a gunshot wound to the right chest.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.310 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from February 1973 to 
September 1977.  A review of his service medical records does 
not reveal any pertinent abnormalities.  

By a February 1983 RO decision, the veteran was granted 
service connection for residuals of a gunshot wound to the 
right chest.

VA treatment records and medical records from the Social 
Security Administration, dated in the 1990s, reflect that the 
veteran was diagnosed as having various psychiatric disorders 
including an adjustment disorder with a depressed mood, an 
anxiety disorder, a bipolar disorder, chronic depression, 
schizophrenia (catatonic and paranoid types), and chronic 
pain. 

In April 1998, the veteran underwent a VA psychiatric 
compensation examination.  During the examination, the 
veteran was largely unresponsive to the examiner's questions.  
The diagnosis and evaluation was deferred. 

The report of a May 1998 evaluation, which was conducted by a 
private clinical psychologist at the referral of VA, shows 
that the veteran underwent a psychological assessment.  It 
was reported that the veteran came to the examination in a 
heavily sedated state.  The veteran's wife, who accompanied 
him to the examination, indicated that the veteran was on a 
slew of medications.  The examiner noted that the veteran's 
sedation appeared to be legitimate and was not a 
manifestation of malingering.  It was concluded that the 
veteran was unable to participate in the clinical interview 
or objective portions of the evaluation, and it was suggested 
that a reevaluation be scheduled when the veteran was not as 
sedated.  The DSM-IV Axis I diagnosis was a mood disorder, 
not otherwise specified.  

In a June 1998 addendum to the April 1998 VA examination 
report (discussed above), a VA psychiatrist noted that he had 
reviewed the aforementioned May 1998 psychological assessment 
and indicated it was his opinion that the information 
currently available did not reflect a direct relationship 
between the veteran's psychiatric condition and his service-
connected disabilities.  The psychiatrist diagnosed the 
veteran as having a mood disorder, not otherwise specified.  
In a July 1998 addendum to the April 1998 VA examination 
report, the same VA psychiatrist indicated that current 
available information did not indicate permanent aggravation 
of the veteran's psychiatric condition by his service-
connected disabilities.

In November 1999, the Board requested an IME opinion 
regarding the etiology of the veteran's psychiatric 
condition.

An IME responded to the Board's request.  She indicated that 
she had reviewed the veteran's records and was of the opinion 
that he had current Axis I diagnoses of a pain disorder and a 
history of a major depressive disorder with a psychosis.  
With regard to the pain disorder, she noted that it was 
reasonable to conclude that such was caused by the veteran's 
gunshot wound.  She also noted that the veteran's major 
depressive disorder was caused by a combination of his 
gunshot wound and his pain disorder. 

II.  Legal Analysis

The veteran's claim of service connection for a psychiatric 
disorder is well grounded, meaning plausible, and the Board 
remand and efforts by the RO to develop the evidence indicate 
the VA duty to assist has been fulfilled.  38 U.S.C.A. 
§ 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service 
incurrence for a psychosis will be presumed if manifest to a 
compensable level within one year of the veteran's separation 
from service.  38 C.F.R. §§ 3.307, 3.309.  Secondary service 
connection will be granted when a disability is proximately 
due to or the result of a service connected disease or 
injury.  38 C.F.R. § 3.310.  Secondary service connection may 
be established for a disorder which is aggravated by a 
service-connected disability.  Allen v. Brown, 8 Vet. App. 
374 (1995).

In the case at hand, the veteran's service medical records do 
not show a diagnosis of, or treatment for a psychiatric 
condition during active duty.  Additionally, his post-service 
medical records do not show a diagnosis of a psychotic 
disorder (to a compensable level of impairment) within one 
year following his separation from service.  See 38 C.F.R. 
§§  3.307, 3.309.  Rather, a review of the claims file 
reveals that the veteran began receiving treatment for 
psychiatric problems, including a chronic pain disorder and 
major depression, beginning in the 1990s.  

In 1998, the veteran underwent a VA psychiatric evaluation as 
well as a psychological evaluation.  Following the 
aforementioned examinations, a VA psychiatrist opined, in 
June and July 1998, that the veteran's psychiatric condition 
was neither directly caused nor permanently aggravated by his 
service-connected disabilities.  

Additionally, there is an IME opinion on file, which 
reflects the considered opinion that the veteran had a 
psychiatric condition which consisted of a pain disorder and 
a history of a major depressive disorder with a psychosis.  
Further, the IME indicated that the veteran's pain disorder 
was caused by his service-connected gunshot wound to the 
right chest, and his major depressive disorder was caused by 
both his service-connected gunshot wound to the right chest 
and his pain disorder.  38 C.F.R. § 3.310.

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving the matter must be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In the instant case, 
it is noted that the 1998 opinion of a VA psychiatrist 
(discussed above) is negative evidence which casts doubt on 
the veteran's claim of service connection, while the IME 
opinion is positive evidence.  Resolving all doubt in the 
veteran's favor, it is determined that the opinion of the 
IME has greater probative weight than the opinion of the VA 
psychiatrist.  As such, service connection for a pain 
disorder and a major depressive disorder, as secondary to 
service-connected residuals of a gunshot wound to the right 
chest, is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 3.310.
 

ORDER

Service connection for a pain disorder and a major depressive 
disorder is granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

